Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Izick Vizel on 5/21/2021.

The application has been amended as follows: 
In claim 6, line 1, after “claim”, delete “5”, add --1--;
In claim 9, line 1, after “claim”, delete “7”, add --1--.

Reasons for Allowance
Claims 1-3, 5-6, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments on p. 5 of remarks is persuasive. The prior art of record does not teach the specific limitations as recited for the ordering of the optical elements: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a beam expander positioned in the path of the light wherein the beam expander has a concave inner surface and an outer surface provided by a raster of small lenses, at least one light scattering element arranged passed the beam expander across the path of the wider beams and the light intensity at a site of treatment is smaller than 1 mW/cm2, which is substantially smaller than the output intensity of the light source, a polarizer in the light path leaving the at least one light scattering element. 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 15 when taken as a whole, comprising, in addition to the other recited claim elements, a beam expander positioned in the path of the light emitted from the light source, at least one light scattering element arranged passed the beam expander providing scattered beams and substantial attenuation, and a polarizer inserted in the light path leaving the light scattering element.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792